Case 1:19-cr-00395-BAH Document5 Filed 02/11/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES_OF AMERICA,
V. Criminal No. 19-395 (BAH)
LARRY DEAN HARMON, :
Defendant.
ORDER

Upon consideration of the Government’s Emergency Motion To Unseal,

IT IS ORDERED, that the case docketed as No. 19-cr-395 is unsealed, and that the
Indictment, Motion to Seal and accompanying Order, and all related pleadings filed in the case
shall be unsealed, and that the Criminal Clerk’s office shall allow entry on the public docket of the
same.

Dated this yh day of February, 2020.

fog MG

BERYL A“HOWELL

CHIEF JUDGE

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
